Citation Nr: 1341838	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-38 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1. Entitlement to an initial evaluation in excess of 10 percent for chronic idiopathic urticaria for the period from August 30, 2002, to September 27, 2006. 

2. Entitlement to an initial evaluation in excess of 30 percent for chronic idiopathic urticaria on or after September 28, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In that decision, the RO granted service connection for urticaria and assigned a noncompensable evaluation effective from September 28, 1976 and a 10 percent disability evaluation effective from August 30, 2002. 

The Veteran submitted a notice of disagreement in August 2007 in which he appealed the decision to assign him a 10 percent disability evaluation. However, he did not express dissatisfaction or disagreement with the assignment of a noncompensable evaluation for the period from September 28, 1976, to August 30, 2002, nor did he indicate that he wanted to contest the result. In fact, there was no mention of the noncompensable rating. The Board notes that special wording is not required; however, the Veteran's subsequent statements during the appellate period did not use terms that can be reasonably construed as disagreement with the regard to the noncompensable evaluation, as he specifically referred to the 10 percent rating only. See 38 C.F.R. § 20.201. Instead, in submitting the August 2007 statement, the Veteran appeared to have been seeking a higher initial evaluation for the current severity of his disability. 

During the pendency of the appeal, the RO issued a statement of the case in December 2007 and increased the evaluation for the Veteran's chronic idiopathic urticaria to 30 percent effective from September 28, 2006. However, applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Therefore, the issues remain on appeal.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files shows treatment records and the VA examination report, which have been reviewed by the RO. 
 

FINDINGS OF FACT

1.  Prior to September 28, 2006, the Veteran's urticaria manifested by recurrent episodes; recurrent debilitating episodes requiring intermittent immunosuppressive therapy for control were not shown. 

2.  At no point was the Veteran's urticaria manifested by recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 10 percent for urticaria, prior to September 28, 2006, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7825 (2013). 

2.  The criteria for the assignment of an initial rating in excess of 30 percent, from September 28, 2006, for recurrent urticaria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7825 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

As noted above, the claims for higher ratings arise from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in March 2007 that fully addressed all notice elements and was issued prior to the initial adjudication of the claims.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. 

Additionally, the Veteran was afforded a VA examination in August 2011 that is determined to adequate for adjudication purposes.  The Veteran argued that the VA examination was not conducted while his urticaria was active and therefore, the examination is not valid for rating purposes.  However, the Board noted that the rating criteria are based on the number of recurrent episodes and the treatment for the urticaria, rather than the severity of any one episode.  As the examiner discussed the relevant rating criteria in his report, the Board finds that it is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, the Board finds that the directives contained in the July 2011 have been complied with.  Specifically, the RO obtained and associated with the claims file the Veteran's outstanding VA treatment records and afforded him an examination in August 2011 that complied with all of the Board's directions.  Therefore, substantial compliance with the Board's remand is shown, and further development is unnecessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2012). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119   (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Veteran filed his claim for service connection for urticaria in October 2006.  A June 2007 rating decision assigned a 10 percent rating from August 30, 2002, in accordance with Diagnostic Code 7825.  A December 2007 rating decision increased the Veteran's rating to 30 percent, effective September 28, 2006. 

Under Diagnostic Code 7825, a 10 percent rating is warranted where there are recurrent episodes of urticaria occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics. A 30 percent rating is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period, requiring intermittent systemic immunosuppressive therapy for control. A maximum schedular 60 percent evaluation is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy. 38 C.F.R. § 4.118, Diagnostic Code 7825.

Treatment records prior to September 2006 show that the Veteran treated his urticaria with various antihistamines.  

A September 2006 treatment record showed the Veteran was prescribed an antihistamine for treatment of his hives and an epi-pen to use as needed. 

Treatment records from March through April 2007 showed treatment for chronic pruritis or itching.  An August 2007 dermatology treatment record showed the Veteran had a history of chronic idiopathic urticaria.  He was prescribed antihistamines daily and "triple Z" therapy.   

Treatment records from November 2009 show that his chronic urticaria was somewhat stable, but he was still having some breakouts.  It was noted that the Veteran used an epi-pen approximately six times in the prior year.  

The Veteran underwent a VA examination in August 2011.  The examiner noted that the Veteran intermittently develops hives, lip swelling, and itching.  Regarding treatment, the Veteran reported using "ranitidine, loratadine, hydroxyzine daily. He has also been using Eucerin ointment and sarna lotion for his dry skin and to help the itching. He is using dove soap. He uses PRN epi-pen when he notices severe allergic swelling."  The examiner noted that this treatment was systemic, yet neither a corticosteroid nor an immunosuppressive, rather they are antihistamine oral medications.  

The examiner also found that the Veteran had four or more episodes in the prior 12 months, none of which were debilitating and the Veteran's condition was responding to treatment.  

In a July 2012 statement, the Veteran contended that an epi-pen was issued in 2006, which is evidence that his urticaria was not responsive to treatment.  After 2006, the Veteran contends that he continued to experience debilitating episodes more than four times over the course of 12 months.  

The Board finds that prior to September 27, 2006, the Veteran did not experience recurrent debilitating episodes occurring at least four times during the past 12-month period, requiring intermittent systemic immunosuppressive therapy for control.  It was not until the September 2006 dermatology visit that the Veteran was prescribed an epi-pen to treat his symptoms and no medical records show recurrent debilitating episodes prior to this date.   Therefore, a 30 percent rating is not warranted prior to this date.

Since September 27, 2006, the Veteran has not been shown to have recurrent debilitating episodes of urticaria that are not responsive to continuous immunosuppressive therapy.  In this regard, the August 2011 VA examiner specifically indicated that the medications the Veteran was taking were not considered systemic immunosuppressives and that his episodes were not considered debilitating. 

The Veteran has reported that the medication makes him sleepy and he sometimes takes leave from his employment when he has an outbreak; however, this is still not indicative of a debilitating level of illness. Accordingly, as neither the use of continuous immunosuppressive therapy, nor the presence of debilitating episodes has been shown during the rating period, a higher, 60 percent rating under Diagnostic Code 7825 is not warranted. 38 C.F.R. § 4.118, Diagnostic Code 7825. 

The Board has considered whether the Veteran's urticaria should be rated under any other Diagnostic Code, including Diagnostic Code 7806, which provides a rating based on the affected surface area of skin and the treatment undergone by the Veteran.  However, the Board finds that Diagnostic Code 7806, while applicable to other types of skin conditions, is not applicable to the Veteran's urticaria. Diagnostic Code 7825 specifically applies to urticaria and unlike a number of other codes for rating the skin, does not include an instruction indicating that it is appropriate to consider an alternative rating under Diagnostic Code 7806.

The preponderance of the evidence is against the claim for a disability rating in excess of 10 percent rating for service-connected recurrent urticaria for the period prior to September 28, 2006 and in excess of 30 percent since September 28, 2006.  Therefore, there is no doubt to be resolved and higher ratings are not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.118, Diagnostic Codes 7825.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Here, the record reflects that the Veteran has not required frequent hospitalizations for his skin disability and that the manifestations of the disability are consistent with those contemplated by the rating criteria which have been applied in this case.  

The Veteran has reported sleepiness associated with his medication, which is a symptom outside of those contemplated by the rating schedule.  However, there is no evidence that this symptom causes the Veteran to exhibit other related factors, such as marked interference with employment or recurrent hospitalizations.  While the Veteran stated that he sometimes took off work during an outbreak, this level of interference with employment is minor and already contemplated by the 10 and 30 percent schedular ratings assigned.  No other factors have been reported that are outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.  In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable. 3 8 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 10 percent prior to September 28, 2006 for recurrent urticaria is denied.  

An initial rating in excess of 30 percent from September 28, 2006 for recurrent urticaria is denied.  



______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


